Citation Nr: 0026470	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-50 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for arthritis of the 
right arm and forefinger.

3.  Entitlement to an original rating greater than 20 percent 
for degenerative arthritis of the cervical spine.

4.  Entitlement to an original rating greater than 10 percent 
for degenerative arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1994.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1995 rating decision 
rendered by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In August 1995, the veteran testified at a personal hearing 
at the RO.

In August 1998, the Board remanded the issues on appeal to 
the RO.  After completion of the requested development, the 
case has been returned to the Board for further appellate 
review.  

The issue of entitlement to service connection for a right 
ear hearing loss disability is addressed in the REMAND 
section, below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran currently has polyarthritis of the upper 
extremities and arthralgia of the right forefinger. 

3.  There is no competent medical evidence linking the 
veteran's degenerative arthritis to his active military 
service. 

4.  The veteran's degenerative arthritis of the cervical 
spine is manifested by pain on extremes of motions and 
stiffness; severe limitation of motion and ankylosis of the 
cervical spine are not shown.

5.  The veteran's degenerative arthritis of the thoracic 
spine is manifested by complaints of occasional mid back 
pain; ankylosis of the thoracic back is not shown.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right forearm and right 
forefinger is not shown, by the preponderance of the 
evidence, to have incurred in or been aggravated by his 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304 (1999).

2.  The criteria for an increased disability for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5287, 5290, 5293 (1999).

3.  The criteria for an increased disability rating for 
degenerative arthritis of the thoracic spine, currently 
evaluated as 10 percent disabling, are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5288, 5291, 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for Degenerative Arthritis of the 
Right Arm and Forefinger

By means of an August 1998 Remand, the Board determined that 
the veteran's claim for service connection for degenerative 
arthritis of the right arm and forefinger was "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim that is plausible. 

In adjudication of a well-grounded claim, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).   In the determination of the 
probative weight of the evidence presented as a whole, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of a issue material to 
the determination of the matter," the claimant shall prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  
This is known as the "benefit of the doubt" or the 
"equipoise" doctrine and is only applicable when there 
exists a balance, or an approximate balance of positive and 
negative evidence "in favor of" and "against" the claim.  
Accordingly, a claim may be denied only if the preponderance 
of the evidence is clearly against the veteran's claims.  In 
this circumstance, the equipoise doctrine is not applicable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1999).  

Pursuant to the aforementioned remand, VA examinations of the 
veteran were conducted.  The veteran was asked to provide 
information concerned post-service medical treatment for his 
degenerative arthritis of the right forearm and forefinger.  
However, the veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the duty to assist the veteran, as 
prescribed by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), 
has been satisfied.  

In general, service connection on a direct basis may be 
awarded for disabilities that are incurred in, or aggravated 
by, active service.  In the present case, the evidence does 
not show that the veteran's arthritis was incurred in active 
duty.  Service medical records are silent for any complaint, 
treatment, or diagnosis of arthritis of the right forearm and 
right forefinger.  A February 1978 outpatient treatment 
record shows that the veteran complained of numbness in his 
right forearm without history of trauma or strain.  His right 
forearm had normal motion and normal reflexes.  While 
paresthesia of unknown etiology was assessed, a diagnosis of 
arthritis is not indicated.  Similarly, a July 1985 
outpatient treatment record indicates that the veteran was 
involved in a traffic accident that caused pain to his right 
arm; however, no diagnosis relative to the right forearm or 
right forefinger is given.  Subsequent service medical 
records are silent for any complaint, treatment, or diagnosis 
of any injury or disease relative to the veteran's right arm, 
forearm, or forefinger.

The report of a September 1994 VA general medical examination 
indicates that the veteran reported a history of arthritis in 
his right forearm and forefinger.  Examination of his right 
forearm and right forefinger revealed full range of motion.  
Similarly, a September 1994 x-ray report indicates a normal 
study of both hands.  The soft tissues of both hands were 
unremarkable, the phalanges and metacarpals did not 
demonstrate any fracture, and the metacarpophalangeal and 
interphalangeal joints were normal.  

At a personal hearing before a RO hearing officer conducted 
in August 1995, the veteran testified that he had a pain in 
his finger usually associated with "bad, wet, dry, cold 
weather." 

Pursuant to the August 1998 Board remand, the veteran was 
afforded a VA examination in November 1998.  He complained of 
right elbow and right index finger pain and stiffness.  He 
stated that he had a hyperextension injury to his index 
finger and that his metacarpal phalangeal joint occasionally 
gives him pain.  However, service medical records are silent 
for any inservice injury to his finger.  On the contrary, 
during the 1995 RO hearing, the veteran testified that he 
bent his finger back during a bicycle accident when he was 
fourteen years old.  On physical examination, his fingers 
showed full range of motion.  While there was tenderness over 
his metacarpal joint there was no swelling.  No erythema or 
warmth was noted and he had full range of motion and full 
opposition of his transverse folds.  His strength in his 
upper extremities was 5/5 and his sensory was intact in his 
upper extremities.  An assessment of arthralgia in the 
metacarpophalangeal is indicated.  X-ray findings of his 
right forearm did not reveal any fractures.  Similarly, no 
bony destruction was identified and soft tissues were 
described as grossly negative.  An impression of unremarkable 
right forearm is indicated.  

An October 1999 addendum to the November 1998 VA examination 
report indicates that the veteran had no problems with his 
hands or his wrists.  An assessment of polyarthritis of the 
upper extremities is indicated.  

A December 1999 VA examination report indicates that the 
veteran complained of right elbow pain that worsened with 
cold weather.  He indicated that he had not seen any evidence 
of inflammatory changes.  He indicated that he has noticed 
pain over the second metacarpophalangeal joint of the right 
hand.  He did not notice any weakness, heat, or redness.  His 
joints did not give way or lock up.  He had not been 
receiving any medical treatment for his symptoms.  He 
reported a history of a sprained second right finger when he 
was fifteen; however, he could not recall any special 
treatment at that time.  On examination, his elbow flexion 
was complete without pain.  Forearm supination was complete 
at 85 degrees; similarly, forearm pronation was complete at 
80 degrees.  Wrist dorsiflexion was complete to 70 degrees 
and palmar flexion was complete to 80 degrees.  There was no 
tenderness to palpation of the elbow.  Similarly, there was 
no tenderness to palpation over the second 
metacarpophalangeal joint of the right hand.  The examination 
report indicates that x-rays of the right shoulder, arm, and 
hand were within normal limits.  Diagnoses of right second 
metacarpophalangeal pain and left metacarpophalangeal pain 
secondary to degenerative joint disease were rendered.  The 
examiner stated that the veteran did not have any limitation 
of movement.  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his current arthritis of the forearm and 
forefinger and his active military service.  While there is 
evidence of complaint of forearm numbness and right arm pain, 
no health care profession has linked the veteran's current 
disabilities to his active military service.  In the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current right forearm or right 
forefinger arthritis to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Additionally, while various examinations report have 
indicated that the veteran has a history of degenerative 
arthritis of his right forearm and right forefinger dating to 
his active service, evidence simply recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The evidence contains various statements from the veteran 
indicating that he injured his right forefinger prior to 
active duty.  While service connection may be awarded for a 
disability that preexisted active service and was 
subsequently aggravated by active service, he has presented 
no medical evidence that he had a preexisting right forearm 
or right forefinger disability that was aggravated by active 
service.  As stated previously, the evidence does not show 
that the veteran has the knowledge or training to render 
medical opinions.  See Moray.  

For the reasons set forth above, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and finds as a matter of fact that the 
veteran's arthritis of the right forearm and right forefinger 
was not caused by an inservice disease or injury, nor does 
was a pre-existing disability aggravated by active service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
arthritis of the right forearm and right forefinger, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (1999).  It is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  Id.  It is not a 
means of reconciling actual conflict or a contradiction in 
the evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the evidence establishes a nexus 
between the veteran's current arthritis of his right forearm 
and forefinger and his active military service.  Therefore, 
the veteran's claim of entitlement to service connection for 
degenerative arthritis of the right forearm and forefinger 
fails.  

II.  Increased Disability Ratings

The veteran's increased rating claims are well grounded based 
on his complaints and medical records on file.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).  Where, as in this case, 
the claimant is awarded service connection for a particular 
disability and subsequently appeals the RO's initial level of 
disability awarded, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The veteran has not been prejudiced by the RO's or the 
Board's description of his claims of entitlement to increased 
ratings for a cervical spine disability and a thoracic spine 
disability as "increased ratings" even though his claim was 
an appeal of the original rating assigned by the January 1995 
rating decision.  The percent rating awarded for this 
disability was made effective from the day after the veteran 
separated from active duty. 

With respect to the duty to assist, the veteran has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Service connection for degenerative arthritis of the cervical 
and thoracic spines was established by means of a January 
1995 rating action as service medical records indicate 
inservice diagnoses of these conditions.  A 10 percent 
disability rating was assigned effective July 1, 1994, the 
day after the veteran separated from active duty.  The 
veteran appealed this rating action contending that this 
disability was more severe than evaluated.  During the 
pendency of this appeal, a March 1996 hearing officer's 
decision awarded a 20 percent disability rating for 
degenerative arthritis of the cervical spine and a 10 percent 
disability rating for degenerative arthritis of the thoracic 
spine.  As this action does not constitute a full grant of 
benefits sought on appeal, the veteran's claims remain open. 

A.  Cervical Spine

The veteran's cervical spine disability is currently 
evaluated under Diagnostic Code 5003.  Under these criteria, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The medical evidence shows that the veteran has limitation of 
motion of the cervical spine.  The report of a January 1996 
VA examination that the veteran had forward flexion to 20 
degrees, backward extension to 10 degrees, bilateral lateral 
flexion to 15 degrees and bilateral rotation to 15 degrees.  
X-ray evidence showed marginal anterior hypertrophic 
osteophytes from C4 to C7 with minor narrowing of the 
intervertebral disc spaces at C4-5, C5-6, and C6-7.  

Similarly, the report of a November 1998 VA examination shows 
that the veteran's cervical range of motion was full with the 
exception of 0 to 60 degrees of rotation. X-ray evidence 
showed degenerative disc disease at C4-5, C5-6, and C6-7.

An October 1999 addendum to the 1998 examination, shows 
cervical spine extension to 45 degrees, right and left bend 
to 45 degrees, and right and left rotation to 45 degrees with 
some pain at the extremes of rotation.  

As there is evidence of limitation of motion of the cervical 
spine, it is appropriate to rate the veteran's degenerative 
arthritis of the cervical spine under the pertinent 
diagnostic criteria pertaining to limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under Diagnostic Code 5290, the 20 percent disability rating 
in effect contemplates moderate limitation of motion of the 
cervical spine.  A 30 percent disability rating is 
appropriate for severe limitation of the cervical spine.  

At his personal hearing in August 1995 and during various 
examinations, the veteran has complained of stiffness and 
pain in his neck since a motor vehicle accident during active 
service.  However, the medical evidence does not show that 
the veteran's limitation of motion is severe.  On the 
contrary, VA examination in 1998 shows that his range of 
motion is shown to be full with the exception of limitation 
to 60 degrees of rotation.  Similarly, the October 1999 
addendum indicates that his extension, bilateral lateral 
flexion, and bilateral rotation were recorded as 45 degrees.  
According, the Board finds that the evidence does not show 
that the veteran's limitation of motion is severe as required 
for a 30 percent rating under Diagnostic Code 5290.  

The Board notes that a rating of 60 percent is warranted for 
favorable ankylosis of the cervical spine under Diagnostic 
Code 5287; however, as shown above, the evidence does not 
show, nor does the veteran contend that he has, ankylosis of 
his neck.  Similarly, a rating of 40 percent is provided for 
under Diagnostic Code 5293 for severe intervertebral disc 
syndrome with recurring attacks manifested by intermittent 
relief; however, the medical evidence does not show treatment 
for or diagnosis of intervertebral disc syndrome of the 
cervical spine. 

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  In the 
instant case, the Board notes while the veteran complains of 
stiffness and pain on motion in his cervical spine, the 
veteran did not take any medication.  He complained that his 
pain would come and go and would increase with strenuous 
activity; however, the November 1998 examination report 
indicates that functional impairment during flare ups did not 
"stop the patient;" rather these flares ups resulted in 
difficulty bending his neck causing him to "slow down."  
While he indicated that his neck pain occasionally interferes 
with his activities at work, he continued to work maintaining 
files and doing paperwork and computer work.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's cervical spine disability is 
sufficiently compensated by the 20 percent rating currently 
in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for degenerative 
arthritis of the cervical spine, as the diagnostic criteria 
for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5287, 5287, 5293 (1999).


B.  Thoracic Spine 

As with his cervical spine disability, the veteran's thoracic 
spine disability is currently evaluated under Diagnostic Code 
5003.  To reiterate, under these criteria, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

VA x-ray findings show that the veteran has degenerative 
arthritis of the thoracic spine.  As there is x-ray evidence 
of degenerative changes of the thoracic spine, it is 
appropriate to rate the veteran's degenerative arthritis of 
the thoracic spine under the pertinent diagnostic criteria 
pertaining to limitation of motion of the thoracic spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic 
Code 5291, the 10 percent disability rating in effect 
contemplates either moderate or severe limitation of motion 
of the dorsal (thoracic) back.  As degenerative arthritis of 
the thoracic back is currently rated at the maximum level 
provided for under Diagnostic Code 5291, an increased 
disability rating under this criterion is not warranted. 

The Board notes that a rating of 20 percent is warranted for 
favorable ankylosis of the dorsal (thoracic) spine under 
Diagnostic Code 5288; however, as shown above, the evidence 
does not show, nor does the veteran contend that he has, 
ankylosis of his thoracic back.  Similarly, a rating of 40 
percent is provided for under Diagnostic Code 5293 for severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief; however, the medical 
evidence does not show treatment for or diagnosis of 
intervertebral disc syndrome in the thoracic spine. 

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  The 
Board notes that while the veteran complained of pain in his 
back at an August 1995 hearing, he indicated that his pain 
was associated predominately with his lower back.  He stated 
that he might have pain in his mid back while "stooping."  
However, with regard to severity of this pain, he testified, 
"I might have some pain, but . . . that's not the worst, 
mostly the worst pain I have is in the lower [back]."  The 
Board notes that the veteran has not established service 
connection for his lower back disability.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's thoracic spine disability is 
sufficiently compensated by the 10 percent rating currently 
in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for degenerative 
arthritis of the thoracic spine, as the diagnostic criteria 
for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5288, 5291, 5293 (1999).

C.  Extraschedular Consideration

The RO declined referral of the veteran's claims seeking 
increased ratings for his degenerative arthritis of the 
cervical spine and the thoracic spine on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b) (1999) when it last 
adjudicated the case by supplemental statement of the case in 
March 2000.  The Board agrees as it does not appear from a 
review of the medical evidence that referral for 
consideration of an extraschedular rating for one or both of 
these disabilities is indicated.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the veteran's degenerative arthritis 
disabilities of the cervical and thoracic spine warrant 
entitlement to increased compensation for the levels 
presently assigned under the schedular criteria and hence, it 
does not appear that he has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for these disabilities.  There is also no 
evidence of regular outpatient care for his service connected 
degenerative arthritis disabilities in the years after 
service.  With respect to employment, it is not claimed or 
shown by the evidence of record that the veteran experienced 
any employment handicap in the years after service due to his 
service connected cervical and thoracic spine disabilities.  
Hence, in the absence of any evidence which reflects that his 
degenerative arthritis of the cervical and thoracic spine are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, and in light of the 
record which does not show employment handicap due to one or 
more of these disabilities in the post service period, marked 
interference with employment is not shown by a longitudinal 
review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for either of 
the disabilities is not in order.  


ORDER

Service connection for degenerative arthritis of the right 
forearm and right forefinger is denied. 

An increased disability rating for degenerative arthritis of 
the cervical spine, currently rated as 20 percent disabling, 
is denied.

An increased disability rating for degenerative arthritis of 
the thoracic spine, currently rated as 10 percent disabling, 
is denied.


REMAND

As noted above, the threshold question that must be resolved 
with regard to each claim is whether the appellant has 
presented evidence that the claim is well grounded, i.e., 
that it is plausible.  In a decision dated in August 1998, 
the Board determined that the veteran's claim of entitlement 
to service connection for a right ear hearing loss disability 
was well grounded.  The United States Court of Veterans 
Appeals (Court) has held that VA has a duty to assist 
veterans in the development of facts pertinent to their 
claims, under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

Review of the veteran's service medical records notes 
evidence of inservice noise exposure.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  Concerning the 
veteran's right ear, a February 1983 examination report 
showed an auditory threshold reading of 45 decibels (dB's) at 
4000 Hertz (Hz).  Audiometric testing accomplished in 
February 1984 showed an auditory threshold reading of 40 dB's 
at 4000 Hz.  Right ear hearing loss, to a degree of severity 
to be classified as a disability for VA purposes, was not 
indicated on examination in February 1986 and February 1987.  
Audiometric examinations conducted in March 1991 and June 
1992 did not show right ear findings of a sufficient severity 
to satisfy VA disability requirements.  However, the report 
of a January 1993 examination showed findings of 45 dB's at 
3000 Hz and 55 dB's at 4000 Hz, which do meet VA disability 
standards.  The Board notes that the veteran's service 
entrance examination is not on file.

In August 1998, the Board remanded the issue of entitlement 
to service connection for a right ear hearing loss disability 
for a VA examination to determine, in part, the etiology of 
any right ear hearing loss.  The previous Remand asked that 
the examiner be requested to "provide an opinion as to the 
whether the veteran's current right ear hearing loss, if 
shown to be manifested, is etiologically related to service 
or noise exposure in service."  Pursuant to the Remand, the 
veteran was afforded a VA audiological examination in 
November 1998.  The examination showed a right ear finding of 
40 dB's at 4000 Hz.  Accordingly, the veteran has a right ear 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  While a right ear hearing loss disability was 
shown, the examination report does not contain the requested 
opinion as to the etiology of this disability.  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board is of 
the opinion that further remand is in order.  

In addition, the November 1998 audiological examination 
report indicates that the veteran's medical records were not 
reviewed prior to the examination.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, 
a new examination should be scheduled to evaluate the current 
severity of his right ear hearing loss disability with 
consideration of the veteran's entire medical history. 

Accordingly, based on the discussion above, this case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his right ear hearing loss 
disability, since November 1998.  After 
securing any necessary release(s), the RO 
should obtain these records.

2.  The audiologist who examined the 
veteran in November 1998 should be asked 
to review the claims folder and provide 
the requested opinion.  If that cannot be 
done then the RO should schedule the 
veteran for a VA audiological examination 
with an audiologist to ascertain the 
etiology of his right ear hearing loss 
disability.  Prior to the scheduling of 
the examination, the RO should apprise 
the veteran of the consequences of a 
failure to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655.  The RO 
should insure that efforts to notify the 
veteran of any scheduled VA examination 
are documented within the claims folder.

The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, and a copy of this 
remand must be available to the examiner 
for review in conjunction with the 
examination.  Review of the claims folder 
by the examiner should be documented 
within the record.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of relevant pathology.  

The examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry tests.  
Additionally, the examination must be 
conducted without the use of hearing 
aids.  See 38 C.F.R. § 4.85.

The examination should include an opinion 
as to the whether the veteran's current 
right ear hearing loss is etiologically 
related to service or noise exposure in 
service.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be stated in 
the report.

3.  Upon completion of the above, the RO 
should review the issue remaining on 
appeal, taking into consideration the 
entire evidentiary record to include 
additional information received while 
this case is in REMAND status.  The RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report(s).  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board wishes to express its gratitude to the RO in 
advance for its assistance in developing the case as set 
forth above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals



 

